 
 
IB 
Union Calendar No. 378
112th CONGRESS 2d Session 
H. R. 4381
[Report No. 112–530] 
IN THE HOUSE OF REPRESENTATIVES 
 
April 18, 2012 
Mr. Tipton introduced the following bill; which was referred to the Committee on Natural Resources 
 

June 15, 2012
Additional sponsors: Mr. Gosar, Mrs. Black, Mr. Duncan of South Carolina, Mr. Lamborn, Mr. Coffman of Colorado, Ms. Foxx, Mr. Nunnelee, Mr. Latham, Mr. Conaway, Mr. Reed, Mr. Griffin of Arkansas, Mr. Miller of Florida, and Mrs. Capito


June 15, 2012
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed
Strike out all after the enacting clause and insert the part printed in italic
For text of introduced bill, see copy of bill as introduced on April 18, 2012




A BILL 
To direct the Secretary of the Interior to establish goals for an all-of-the-above energy production plan strategy on a 4-year basis on all onshore Federal lands managed by the Department of the Interior and the Forest Service. 
 

1.Short titleThis Act may be cited as the Planning for American Energy Act of 2012.
2.Onshore domestic energy production strategic plan
(a)In generalThe Mineral Leasing Act (30 U.S.C. 181 et seq.) is amended by redesignating section 44 as section 45, and by inserting after section 43 the following:

44.Quadrennial Strategic Federal Onshore Energy Production Strategy
(a)In general
(1)The Secretary of the Interior (hereafter in this section referred to as Secretary), in consultation with the Secretary of Agriculture with regard to lands administered by the Forest Service, shall develop and publish every 4 years a Quadrennial Federal Onshore Energy Production Strategy. This Strategy shall direct Federal land energy development and department resource allocation in order to promote the energy security of the United States.
(2)In developing this Strategy, the Secretary shall consult with the Administrator of the Energy Information Administration on the projected energy demands of the United States for the next 30-year period, and how energy derived from Federal onshore lands can put the United States on a trajectory to meet that demand during the next 4-year period. The Secretary shall consider how Federal lands will contribute to ensuring national energy security, with a goal for increasing energy independence and production, during the next 4-year period.
(3)The Secretary shall determine a domestic strategic production objective for the development of energy resources from Federal onshore lands. Such objective shall be—
(A)the best estimate, based upon commercial and scientific data, of the expected increase in domestic production of oil and natural gas from the Federal onshore mineral estate, with a focus on lands held by the Bureau of Land Management and the Forest Service;
(B)the best estimate, based upon commercial and scientific data, of the expected increase in domestic coal production from Federal lands;
(C)the best estimate, based upon commercial and scientific data, of the expected increase in domestic production of strategic and critical energy minerals from the Federal onshore mineral estate;
(D)the best estimate, based upon commercial and scientific data, of the expected increase in megawatts for electricity production from each of the following sources: wind, solar, biomass, hydropower, and geothermal energy produced on Federal lands administered by the Bureau of Land Management and the Forest Service;
(E)the best estimate, based upon commercial and scientific data, of the expected increase in unconventional energy production, such as oil shale; and
(F)the best estimate, based upon commercial and scientific data, of the expected increase in domestic production of oil, natural gas, coal, and other renewable sources from tribal lands for any federally recognized Indian tribe that elects to participate in facilitating energy production on its lands.
(4)The Secretary shall consult with the Administrator of the Energy Information Administration regarding the methodology used to arrive at its estimates for purposes of this section.
(5)The Secretary has the authority to expand the energy development plan to include other energy production technology sources or advancements in energy on Federal lands.
(b)Tribal objectivesIt is the sense of Congress that federally recognized Indian tribes may elect to set their own production objectives as part of the Strategy under this section. The Secretary shall work in cooperation with any federally recognized Indian tribe that elects to participate in achieving its own strategic energy objectives designated under this subsection.
(c)Execution of the StrategyThe relevant Secretary shall have all necessary authority to make determinations regarding which additional lands will be made available in order to meet the production objectives established by strategies under this section. The Secretary shall also take all necessary actions to achieve these production objectives unless the President determines that it is not in the national security and economic interests of the United States to increase Federal domestic energy production and to further decrease dependence upon foreign sources of energy. In administering this section, the relevant Secretary shall only consider leasing Federal lands available for leasing at the time the lease sale occurs.
(d)State, federally recognized Indian tribes, local government, and public inputIn developing each strategy, the Secretary shall solicit the input of affected States, federally recognized Indian tribes, local governments, and the public.
(e)ReportingThe Secretary shall report annually to the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate on the progress of meeting the production goals set forth in the strategy. The Secretary shall identify in the report projections for production and capacity installations and any problems with leasing, permitting, siting, or production that will prevent meeting the goal. In addition, the Secretary shall make suggestions to help meet any shortfalls in meeting the production goals.
(f)Programmatic environmental impact statementNot later than 12 months after the date of enactment of this section, in accordance with section 102(2)(C) of the National Environmental Policy Act of 1969 (42 U.S.C. 4332(2)(C)), the Secretary shall complete a programmatic environmental impact statement. This programmatic environmental impact statement will be deemed sufficient to comply with all requirements under that Act for all necessary resource management and land use plans associated with the implementation of the strategy.
(g)Congressional reviewAt least 60 days prior to publishing a proposed strategy under this section, the Secretary shall submit it to the President and the Congress, together with any comments received from States, federally recognized Indian tribes, and local governments. Such submission shall indicate why any specific recommendation of a State, federally recognized Indian tribe, or local government was not accepted..
(b)First Quadrennial StrategyNot later than 18 months after the date of enactment of this Act, the Secretary of the Interior shall submit to Congress the first Quadrennial Federal Onshore Energy Production Strategy under the amendment made by subsection (a).
3.DefinitionsFor purposes of this Act, the term strategic and critical energy minerals means those that are necessary for the Nation’s energy infrastructure including pipelines, refining capacity, electrical power generation and transmission, and renewable energy production and those that are necessary to support domestic manufacturing, including but not limited to, materials used in energy generation, production, and transportation.
 

June 15, 2012
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed
